The Court,
at this term, dissented from the opinions of the General Court in the first and second bills of exceptions, and concurred with that in the third bill of exceptions. Rut the court were of opinion, that the certificate of the clerk of Prince-George’s county court gave an authority to the clerk of Baltimore county court to record the deed from Ogle and wife to Bosley, mentioned in the first bill of exceptions, the court considering the words “legally authorised and assigned,” within the meaning of the act of November li'66, ch. 14.
JUDGMENT REVERSE».